 
 
I 
111th CONGRESS
2d Session
H. R. 4910 
IN THE HOUSE OF REPRESENTATIVES 
 
March 22, 2010 
Mr. Burton of Indiana introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Natural Resources, Education and Labor, Ways and Means, the Judiciary, Rules, the Budget, Appropriations, House Administration, and Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To repeal the Patient Protection and Affordable Care Act and enact the Empowering Patients First Act in order to provide incentives to encourage health insurance coverage. 
 
 
1.Repeal of PPACAEffective as of the enactment of the Patient Protection and Affordable Care Act, such Act is repealed, and the provisions of law amended or repealed by such Act are restored or revived as if such Act had not been enacted.
2.Enactment of Empowering Patients First ActThe bill H.R. 3400 (111th Congress), as introduced in the House of Representatives on July 30, 2009, is hereby enacted into law. 
 
